ORDER VACATING, IN PART, FINAL JUDGMENT

ALEXANDER L. PASKAY, Chief Judge.
THIS CAUSE came on for hearing on Wednesday, July 9, 1997 to consider the Debtor’s Motion for Rehearing on United States Motion for Summary Judgment on Debtor’s Objection to Claim. At the hearing, the Debtor was represented by W. Gregory Golson, Barnett Bank was represented by Mark Wolfson, and the United States of America was represented by John A. Galotto. The Court, having heard the argument of counsel at the hearing, having considered the record, including the Debtor’s Affidavit in Support of the Motion for Rehearing and the proof of the Debtor’s Request for Consistent Settlement under § 6224(c), and being otherwise duly advised of the premises finds it appropriate to vacate, in part, the Final Judgment entered in favor of the United States on April 15, 1997. Accordingly, it is
ORDERED, ADJUDGED AND DECREED that the Final Judgment entered in favor of the United States on April 15, 1997 be, and the same hereby is, vacated in part solely with respect to the Debtor’s Objection to the United States of America’s proof of claim no. 5 and the Motion for Summary Judgment filed in connection therewith. It is further
ORDERED, ADJUDGED AND DECREED that any findings of fact and conclusions of law contained in this Court’s findings of fact, conclusions of law and memorandum opinion dated April 15, 1997 as such findings of fact and conclusions of law relate to the Debtor’s Objection to Claim No. 5 on the grounds of request for consistent settlement pursuant to 26 U.S.C. § 6224(c) be, and the same hereby are, vacated in their entirety.